The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 4, 2022

                                2022COA90

No. 21CA0295, Estate of Davies — Probate — Wills — Colorado
Uniform Guardianship and Protective Proceedings Act —
Protection of Property of Protected Person — Required Court
Approval

     In the proceedings below, the district court invalidated the will

of the decedent, who died while under a conservatorship. The court

concluded that the decedent’s conservator had made the will

without complying with section 15-14-411(1)(g), C.R.S. 2021, which

says a conservator may “[m]ake, amend, or revoke the protected

person’s will” only after receiving a court’s approval and giving

notice to “interested persons.”

     Addressing a novel issue, a division of the court of appeals

concludes that section 15-14-411(1)(g) applies where a conservator

makes the will as contemplated by section 15-14-411(2) and section

15-11-502, C.R.S. 2021 — for instance, where the conservator
executes the will in the presence of two witnesses who sign it. But

where, as here, the person subject to a conservatorship executes

their own will in compliance with section 15-11-502, that person

makes the will, and section 15-14-411(1)(g) does not apply.

Accordingly, the division reverses the judgment and remands for

further proceedings.
COLORADO COURT OF APPEALS                                     2022COA90


Court of Appeals No. 21CA0295
Boulder County District Court No. 18PR30655
Honorable Thomas F. Mulvahill, Judge
Honorable Bruce Langer, Judge


In re the Estate of Thomas Russell Davies, deceased.

Phillip Wong, Stephanie Ryno, Jason DeHerrera, and Tricinia DeHerrera,

Appellants,

v.

Gary Scarpella,

Appellee.


                     JUDGMENT REVERSED AND CASE
                      REMANDED WITH DIRECTIONS

                                   Division VII
                          Opinion by JUDGE NAVARRO
                         Lipinsky and Kuhn, JJ., concur

                           Announced August 4, 2022


Treece Aflrey Musat, P.C., Reza D. Rismani, Carol L. Thomson, Denver,
Colorado, for Appellant Phillip Wong

Stephanie Ryno, Pro Se

Jason DeHerrera, Pro Se

Tricinia DeHerrera, Pro Se

Hurth Sisk & Blakemore, LLP, Jessica H. Catlin, Jonathan Leinheardt,
Boulder, Colorado; Ogborn Mihm, LLP, James E. Fogg, Denver, Colorado, for
Appellee
¶1    In the proceedings below, the district court invalidated the will

 of Thomas Russell Davies, who died while under a conservatorship.

 The court concluded that Davies’s conservator, Phillip Wong, had

 made the will without complying with section 15-14-411(1)(g),

 C.R.S. 2021, which says a conservator may “[m]ake, amend, or

 revoke the protected person’s will” only after receiving a court’s

 approval and giving notice to “interested persons.” Appealing the

 judgment, Wong and the devisees under the will (collectively, the

 appellants) argue that section 15-14-411(1)(g) did not apply here

 because, although Wong drafted the will for Davies pursuant to

 their conversations on the matter, Davies executed it. In other

 words, Wong says Davies made the will, not Wong.

¶2    Addressing a novel issue under section 15-14-411(1)(g), we

 agree with Wong. Section 15-14-411(1)(g) applies where a

 conservator makes the will as contemplated by section 15-14-411(2)

 and section 15-11-502, C.R.S. 2021 — for instance, where the

 conservator executes the will in the presence of two witnesses who

 sign it. But where, as here, the protected person executes the will

 in compliance with section 15-11-502, the protected person makes




                                    1
 the will, and section 15-14-411(1)(g) does not apply.1 Accordingly,

 we reverse the judgment and remand for further proceedings.

                  I.   Factual and Procedural History

¶3    The pertinent facts are not in dispute.

¶4    In March 2017, the district court appointed Wong, an estate

 planning attorney, as Davies’s conservator. Sometime later, and as

 a result of conservations with Davies about his estate, Wong

 prepared the will at issue. On February 27, 2018, Davies signed

 the will in the presence of two witnesses (including Wong) who also

 signed it, as well as a notary public. Wong did not seek court

 approval before preparing the will. The will left Davies’s estate to

 the devisees, Stephanie Ryno and Jason and Tricinia DeHerrera,

 who were his friends and caregivers.

¶5    Davies died on October 23, 2018. On October 30, Wong

 applied for informal probate of the will and asked to be appointed

 personal representative of Davies’s estate. The district court

 granted the application and Wong’s request. In April 2019, Gary


 1 We note that whether the protected person made the will is a
 different question from whether the protected person possessed
 testamentary capacity or was affected by undue influence. We
 remand for resolution of the latter issues as raised below.

                                    2
 Scarpella, Davies’s cousin and one of his heirs,2 petitioned to set

 aside informal probate of the will and for adjudication of intestacy,

 as well as for other relief. Scarpella alleged that Davies’s will had

 been procured by undue influence. The court set the matter for

 trial on that question, among others.

¶6    Before trial, however, Scarpella moved for summary judgment

 on the ground that Davies’s will was invalid because Wong, in his

 capacity as conservator for Davies, had made the will without

 obtaining court approval as required by section 15-14-411(1)(g).

 Wong responded that section 15-14-411(1)(g) was inapplicable. The

 court agreed with Scarpella and granted summary judgment

 declaring the will “without legal force and effect,” finding that

 Davies had died without a will, and removing Wong as personal

 representative.

¶7    Scarpella then filed a motion for surcharge against Wong,

 arguing that Wong breached his fiduciary duties to Davies by

 making the will without court approval. Before the motion was

 resolved, the parties filed a stipulation asking for certification of the


 2 “Heirs” are persons entitled to the decedent’s property under the
 statutes of intestate succession. § 15-10-201(24), C.R.S. 2021.

                                     3
  summary judgment order as final pursuant to C.R.C.P. 54(b) and a

  stay of the surcharge action pending appeal, both of which the

  court granted.

                             II.   Analysis

¶8     The appellants argue that the district court erred by

  concluding that Davies’s will was invalid due to Wong’s failure to

  comply with section 15-14-411(1)(g) (i.e., to obtain court approval

  before making the will as Davies’s conservator). According to the

  appellants, such approval was unnecessary because Wong merely

  drafted the will and Davies himself made the will. We agree.

                              A. Preservation

¶9     Scarpella says the appellants failed to preserve their argument

  that the phrase “[m]ake . . . [a] will” in section 15-14-411(1)(g) does

  not encompass merely drafting a protected person’s will, as opposed

  to executing the will on the protected person’s behalf. We are not

  convinced.

¶ 10   In his response to the summary judgment motion, Wong

  maintained that section 15-14-411(1)(g) did not apply here for

  various reasons, including the fact that Davies “reviewed the Will

  and signed on his own. Mr. Wong did not sign the Will on behalf of


                                     4
  [Davies] because [Davies] had the necessary testamentary capacity

  to review and execute the Will on his own.” While the appellants

  certainly flesh out this argument more thoroughly on appeal, we are

  satisfied that they preserved in the district court their claim that

  section 15-14-411(1)(g) is inapplicable where the conservator drafts,

  but the protected person executes, the will. See Curry v. Zag Built

  LLC, 2018 COA 66, ¶¶ 62-64 (concluding that the appellant

  preserved their appellate argument by raising the issue, “albeit

  obliquely and fleetingly, in its summary judgment motion”).

              B. Standard of Review and General Principles

¶ 11   We review de novo an order granting summary judgment.

  GEICO Cas. Co. v. Collins, 2016 COA 30M, ¶ 17. A court may not

  grant summary judgment except on a clear showing that no

  genuine issue exists as to any material fact and that the moving

  party is entitled to judgment as a matter of law. Rome v. Mandel,

  2016 COA 192M, ¶ 16; C.R.C.P. 56(c).

¶ 12   Statutory construction also presents a legal question that we

  review de novo. See In re Estate of Colby, 2021 COA 31, ¶ 12. Our

  task in construing a statute is to ascertain and give effect to the

  General Assembly’s intent. Id. at ¶ 13. In determining legislative


                                     5
  intent, our review begins with the statute’s plain language. Id. We

  look to the statutory design as a whole, giving effect to the language

  of each provision and harmonizing apparent conflicts where

  possible. Id. We read statutory words and phrases in context and

  construe them according to their common usage. Id. If the statute

  is clear and unambiguous as written, we look no further, and we

  apply the statute as written. Id.

¶ 13   This case requires us to consider sections of the Colorado

  Probate Code, §§ 15-10-101 to 15-17-103, C.R.S. 2021, including

  the Colorado Uniform Guardianship and Protective Proceedings Act,

  §§ 15-14-101 to 15-14-434, C.R.S. 2021. The probate code must be

  construed liberally to promote a speedy and efficient system for

  settling a decedent’s estate and making distribution to the

  decedent’s successors. § 15-10-102(2)(c), C.R.S. 2021; Colby, ¶ 14.

             C. Section 15-14-411(1)(g) Did Not Apply Here

¶ 14   Section 15-14-411(1) lists actions a conservator may take

  “after notice to interested persons and upon express authorization

  of the court.” As noted, if a conservator gives such notice and

  obtains such authorization, a conservator may “[m]ake, amend, or

  revoke the protected person’s will.” § 15-14-411(1)(g). Section 15-


                                      6
  14-411(2) provides that “[a] conservator, in making, amending, or

  revoking the protected person’s will, shall comply with section 15-

  11-502 or 15-11-507[, C.R.S. 2021].” Section 15-11-502 sets forth

  the requirements for making a will, while section 15-11-507

  addresses revocation of a will.

¶ 15   Therefore, to understand what it means to “make” a will, we

  must look to section 15-11-502. As pertinent here, section 15-11-

  502 provides that the will must be (1) in writing; (2) signed by the

  testator; and (3) either signed by at least two people who witnessed

  the testator’s signing of the will or acknowledged by the testator

  before a notary public. § 15-11-502(1)(a)-(c). Viewing these

  requirements in light of section 15-14-411(2), we conclude that,

  where a conservator makes a will on behalf of a protected person,

  the conservator fulfills the functions normally performed by the

  testator — including execution of the will.3




  3 Section 15-14-411(3), C.R.S. 2021, provides that the court, in
  approving a conservator’s exercise of the power to make a will,
  “shall consider primarily the decision that the protected person
  would have made, to the extent that the decision can be
  ascertained. To the extent the decision cannot be ascertained, the
  court shall consider the best interest of the protected person.”

                                    7
¶ 16   Bolstering our conclusion is section 411(b) of the 1997

  Uniform Guardianship and Protective Proceedings Act (UGPPA), on

  which section 15-14-411(2) is based. See In re Estate of Runyon,

  2014 COA 181, ¶ 12 (finding persuasive a comment to a provision

  of the UGPPA adopted in Colorado). Section 411(b) says a

  “conservator, in making, amending, or revoking the protected

  person’s will, shall comply with [the State’s statute for executing

  wills].” UGPPA § 411 (amended 1997/1998), 8 pt. 3 U.L.A. 70-71

  (2014) (emphasis added) (bracketed language in the original).

  Likewise, the comment to section 411 explains that, “[i]n subsection

  (b), the enacting jurisdiction should insert the citation for its statute

  on the execution requirements for ordinary attested wills.” UGPPA

  § 411 cmt. (emphasis added). Our legislature did so in section 15-

  14-411(2) by including references to section 15-11-502. See also

  Copper Mountain, Inc. v. Poma of Am., Inc., 890 P.2d 100, 106 (Colo.

  1995) (“Without more, we accept the intent of the drafters of the

  uniform law as that of our own General Assembly by its verbatim

  enactment of the uniform act provision.”).

¶ 17   Furthermore, the ordinary meaning of “make” in the context of

  section 15-14-411(1)(g) supports our view that it requires executing


                                     8
  the will. To “make” means “[t]o legally perform, as by executing,

  signing, or delivering (a document) . . . .” Black’s Law Dictionary

  1144 (11th ed. 2019) (emphasis added). Thus, to “make a will”

  means to execute a will in compliance with applicable legal criteria.

¶ 18   As a result, the requirement in section 15-14-411(1)(g) that a

  conservator obtain court approval before making a protected

  person’s will applies when the conservator executes the will in

  compliance with section 15-11-502. Conversely, when the

  protected person executes the will in compliance with section 15-

  11-502, section 15-14-411(1)(g) is not triggered, even if the

  conservator drafted the will. To conclude otherwise would add

  words (such as “draft”) to the statute, which we may not do. See

  Nieto v. Clark’s Mkt., Inc., 2021 CO 48, ¶ 12.

¶ 19   Our conclusion that a protected person may make a will in

  compliance with section 15-11-502 without prior court

  authorization recognizes that “findings that warrant appointment of

  a conservator do not equate to a determination of testamentary

  incapacity.” In re Estate of Gallavan, 89 P.3d 521, 523 (Colo. App.

  2004). That is, “[t]he appointment of a conservator . . . is not a

  determination of incapacity of the protected person.” § 15-14-


                                     9
  409(4), C.R.S. 2021; see Gallavan, 89 P.3d at 523 (“[D]ecedent had

  testamentary capacity and, as a result, could bequeath assets to

  others . . . . Because she did not transfer any assets during her

  lifetime, the conservatorship was not implicated.”); see also Thomas

  A. Rodriguez & Brooke W. Brestel, Conservator-Created Wills: Issues

  in Litigation, 44 Colo. Law. 53, 56 (Aug. 2015) (“[E]ven if a

  conservator is appointed, the protected person may not need a

  conservator to execute a will on his or her behalf.”); cf. Breeden v.

  Stone, 992 P.2d 1167, 1170 (Colo. 2000) (reiterating the principle

  that “[a] testator has a fundamental right to ‘dispose of his property

  as he pleases.’”) (citation omitted).

¶ 20   Applying our reasoning to this case, we conclude that the

  district court erred by invalidating Davies’s will on the grounds that

  Wong drafted it without obtaining court approval. It is undisputed

  that Davies’s will was (1) in writing; (2) signed by Davies in the

  presence of a notary public; and (3) signed by two people who

  witnessed Davies signing the will. Therefore, Davies made the will

  in compliance with section 15-11-502, and section 15-14-411(1)(g)

  does not apply.




                                     10
¶ 21   Arguing to the contrary, Scarpella says that interpreting

  section 15-14-411(1)(g) to apply only if the conservator executes the

  will — but not if the protected person does so — would result in “no

  opportunity for the court to review the Will for capacity or undue

  influence.” But that is not so. Challenges to a will based on the

  testator’s lack of testamentary capacity or based on undue

  influence are distinct from the challenge we address. Nothing in

  our holding would prevent Scarpella from continuing to pursue his

  claim that Davies’s will was procured by undue influence.

¶ 22   In sum, because Wong did not make the will, it was not invalid

  for failure to comply with section 15-14-411(1)(g).4 So we reverse

  the summary judgment.

                       III.   Other Contentions

¶ 23   Given our disposition, we need not reach the appellants’ other

  contentions of error pertaining to the summary judgment order.


  4 To the extent Scarpella argues that Wong, by drafting the will,
  exceeded the authority granted to a conservator in section 15-14-
  425, C.R.S. 2021, we do not address the argument because it was
  not raised in the summary judgment proceedings and was not
  resolved by the district court. See GEICO Cas. Co. v. Collins, 2016
  COA 30M, ¶ 41 n.7 (noting that, on review of a summary judgment
  ruling, we do not consider arguments and evidence that were not
  presented to the district court).

                                   11
                           IV.   Conclusion

¶ 24   The judgment is reversed, and the case is remanded for

  further proceedings consistent with this opinion.

       JUDGE LIPINSKY and JUDGE KUHN concur.




                                   12